PER CURIAM
ORDER.
The Court having considered and granted the petition for writ of certiorari in the above entitled case, it is this 21st day of October, 2013
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to that Court for further reconsideration in light of Derr v. State, 434 Md. 88, 73 A.3d 254 (2013) and Williams v. Illinois, — U.S. -, 132 S.Ct. 2221, 183 L.Ed.2d 89 (2012). Costs in this Court to be paid by the Respondent and costs in the Court of Special Appeals to abide the result.